SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

987
CA 15-02127
PRESENT: PERADOTTO, J.P., NEMOYER, CURRAN, AND TROUTMAN, JJ.


EDWARD J. CAZA AND CATHY CAZA,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

L.P. CIMINELLI CONSTRUCTION COMPANY, DEFENDANT,
L.P. CIMINELLI, INC., AND BUFFALO PUBLIC SCHOOLS,
DEFENDANTS-RESPONDENTS.


VIOLA, CUMMINGS & LINDSAY, LLP, NIAGARA FALLS (MICHAEL J. SKONEY OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

HODGSON RUSS LLP, BUFFALO (PATRICK J. HINES OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered September 15, 2015. The order, among other
things, granted defendants’ motion for summary judgment dismissing
plaintiffs’ complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court